Citation Nr: 9901010	
Decision Date: 01/15/99    Archive Date: 01/22/99

DOCKET NO.  94-18 156	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in
Montgomery, Alabama


THE ISSUES

1.  Entitlement to service connection for squamous carcinoma 
of the skin, as secondary to mustard gas exposure.

2.  Entitlement to service connection for chronic obstructive 
pulmonary disease (COPD), as secondary to mustard gas 
exposure.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

L.J. Bakke, Associate Counsel


INTRODUCTION

The veteran served on active duty from April 1945 to April 
1946.  This appeal arises before the Board of Veterans 
Appeals (Board) from a February 1994 rating decision in which 
service connection for a malignancy of the skin and for COPD, 
as secondary to mustard gas exposure, was denied.


CONTENTIONS OF APPELLANT ON APPEAL

The veteran contends that, while performing training in 
defense against gas attack during his basic training, he was 
exposed to a substance that he believes was mustard gas.  
Subsequently, he experienced a rash on his arms and ears, and 
difficulty breathing.  Years after his discharge from active 
service, he developed squamous cell carcinoma of the skin and 
COPD.  Accordingly, he contends that service connection is 
warranted for these conditions.


DECISION OF THE BOARD

The Board, in accordance with the provisions of 38 U.S.C.A. 
§ 7104 (West 1991 & Supp. 1998), has reviewed and considered 
all of the evidence and material of record in the veteran's 
claims file.  Based on its review of the relevant evidence in 
this matter, and for the following reasons and bases, it is 
the decision of the Board that the veteran has not presented 
well-grounded claims for service connection of squamous 
carcinoma of the skin and COPD.



FINDINGS OF FACT

1.  The record does not contain competent evidence that the 
veteran experienced full-body exposure to nitrogen or sulfur 
mustard or Lewisite during his active military service.

2.  The record does not contain competent medical evidence of 
a nexus between the veterans currently diagnosed squamous 
cell carcinoma of the skin and any inservice injury or 
disease.

3.  The record does not contain competent evidence of a nexus 
between the veterans currently diagnosed COPD and any 
inservice injury or disease.


CONCLUSIONS OF LAW

1.  The inservice incurrence of squamous cell carcinoma of 
the skin, as secondary to mustard gas exposure, may not be 
presumed.  38 U.S.C.A. §§ 5107, 7104 (West 1991); 38 C.F.R. 
§§ 3.303, 3.316 (1998).

2.  The inservice incurrence of COPD, as secondary to mustard 
gas exposure, may not be presumed.  38 U.S.C.A. §§ 5107, 7104 
(West 1991); 38 C.F.R. §§ 3.303, 3.316 (1998).

3.  The veteran's claim for service connection for squamous 
cell carcinoma of the skin is not well grounded.  38 U.S.C.A. 
§§ 1101, 1110, 1112, 1113, 1137, 5107 (West 1991); 38 C.F.R. 
§ 3.303, 3.307, 3.309, 3.316 (1998).

4.  The veteran's claim for service connection for COPD is 
not well grounded.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 
1137, 5107 (West 1991); 38 C.F.R. § 3.303, 3.307, 3.309, 
3.316 (1998).



REASONS AND BASES FOR FINDINGS AND CONCLUSION

For the Board to consider the veterans claim, the veteran 
must submit evidence that the claim is well grounded.  
38 U.S.C.A. § 5107(a) (West 1991).  A well-grounded claim is 
a plausible claim, one which is meritorious on its own or 
capable of substantiation.  Murphy v. Derwinski, 1 Vet. App. 
78, 81 (1990).  A well-grounded claim also requires more than 
just mere allegations that the veterans service, or an 
incident which occurred therein, resulted in illness, injury, 
or death.  The veteran must submit supporting evidence that 
would justify the belief that the claim is plausible.  See 
Tirpak v. Derwinski, 2 Vet. App. 609 (1992); Grivois v. 
Brown, 6 Vet. App. 136 (1994).  Evidentiary assertions by the 
claimant must be accepted as true for the purpose of 
determining if a claim is well-grounded, except where such 
assertions are inherently incredible or beyond the competence 
of the person making the assertion.  King v. Brown, 5 Vet. 
App. 19 (1993).

Service connection may be established for disability 
resulting from personal injury or disease incurred in or 
aggravated by service.  38 U.S.C.A. § 1110, 1131 (West 1991).  
In the absence of chronicity at onset, a grant of service 
connection requires evidence of continuity of symptomatology 
demonstrating that a current disability was incurred in 
service.  38 C.F.R. § 3.303(b) (1998).  Regulations also 
provide that service connection may be established where all 
the evidence of record, including that pertinent to service, 
demonstrates that the veterans currently disability was 
incurred in service.  38 C.F.R. § 3.303(d) (1998).

The three elements of a well grounded claim for service 
connection are (1) evidence of a current disability as 
provided by a medical diagnosis; (2) evidence of incurrence 
or aggravation of a disease or injury in service as provided 
by either lay or medical evidence, as the situation dictates; 
and, (3) a nexus, or link, between the inservice disease or 
injury and the current disability, as provided by competent 
medical evidence.  See Caluza v. Brown, 7 Vet. App. 498, 506 
(1994).

The regulations provides a presumption of service connection 
for certain chronic diseases that derive from exposure to 
specified vesicant agents, such as mustard gas and Lewisite 
under 38 C.F.R. § 3.316 (1998).  This regulation states that, 
except in cases where the veterans claimed condition is due 
to his or her own misconduct or where affirmative evidence 
establishes that the veterans claimed condition is caused by 
a nonservice-related supervening condition or event, exposure 
to specified vesicant agents during active military service, 
together with the subsequent development of any of the 
indicated conditions, is sufficient to establish service 
connection for that condition.  38 C.F.R. § 3.16 (a),(b) 
(1998).

Exposure must fall into one of the following proscribed 
circumstances:  (1) full-body exposure to nitrogen or sulfur 
mustard during active military service with the subsequent 
development of chronic conjunctivitis, keratitis, corneal 
opacities, scar formation, or the following cancers:  
nasopharyngeal, laryngeal, lung (except mesothelioma), or 
squamous cell carcinoma of the skin; (2) full-body exposure 
to nitrogen or sulfur mustard or Lewisite during active 
military service with the subsequent development of a chronic 
form of laryngitis, bronchitis, emphysema, asthma, or COPD; 
(3) full-body exposure to nitrogen mustard during active 
military service with the subsequent development of acute 
non-lymphocytic leukemia.  38 C.F.R. § 3.316 (a)(1),(2),(3) 
(1998).

The regulations further provide that certain chronic diseases 
will be considered to have been incurred in service if 
manifested to a degree if 10 percent or more within one year 
from the date of separation from active service, where the 
veteran has served for 90 days or more during a period of 
war, or after December 31, 1946, even though there is no 
evidence the disease existed during service.  38 C.F.R. 
§ 3.307 (1998).  Malignant tumors are one of the chronic 
diseases for which the presumption is granted.  38 C.F.R. 
§ 3.309(a) (1998).

As noted above, the veteran avers that he suffers from 
squamous cell carcinoma of the skin and from COPD, as 
secondary to exposure to mustard gas in service.  Both 
squamous cell carcinoma of the skin and COPD are listed in 
the above regulation as disorders for which service 
connection may be established if there was full-body exposure 
to mustard gas during service.  The veteran has averred in 
statements and in his June 1998 testimony in a video 
conference before the undersigned member of the Board that he 
believes he was exposed to mustard gas while undergoing 
training for defense in gas attack at Camp Sibert during 
basic training.  He described the incident and its aftermath 
as follows:  He, with 15-20 other soldiers, entered the gas 
chamber without the sleeves of their fatigues pulled down to 
their wrists and without the gas masks donned.  The gas had 
already been released when they entered the gas chamber.  
After the test, he and the others were coughing and 
experienced burning sensations in their throat, nose, and 
ears and on their hands.  The morning following the test, he 
and others reported to sick call with blister-like bumps over 
the skin of their arms and ears.  They were treated for a 
week to ten days, possibly with cream, lotion, and/or powder, 
and the blister-like condition scarred.  He further testified 
that six weeks to two months following the test, he reported 
to sick call with breathing problems and was treated with 
penicillin.

The veteran asserted that both conditions worsened after his 
discharge from active service and that, since the inservice 
incident, the blister-like condition has recurred repeatedly.  
Occasionally, he testified, a spot of the blister-like 
condition will darken, the skin will thicken, and he will 
have to have it removed.  A review of the evidentiary record 
reveals that such a lesion removed in October 1979 was found 
to be squamous carcinoma of the skin.  Similarly, he 
testified that he continued to experience breathing and/or 
lung problems, including pneumonia, strep throat, and 
pleurisy.  A review of the evidentiary record shows that he 
was diagnosed with COPD as early as July 1985 and as late as 
July 1994.

However, the record fails to establish that the veteran had 
full-body exposure to any of the specified vesicant agents 
listed in 38 C.F.R. § 3.316, including mustard gas.  The 
Board notes that it remanded this case to the RO for further 
development in February 1997.  The Board requested that the 
RO obtain any additional service personnel and service 
medical records from the National Personnel Records Center 
(NPRC), treating the case as one involving possible exposure 
to mustard gas; that the RO obtain any additional records in 
existence pertaining to the veterans averred exposure to 
mustard gas from the U.S. Army Chemical and Biological 
Defense Agency at Aberdeen Proving Grounds, Maryland; and 
that it request VA Compensation and Pension Service search 
for the veterans name in its lists of Navy and Army 
participants in chemical weapons testing and training.

A review of the record shows that the requested development 
was accomplished.  However, these efforts failed to locate 
any evidence establishing that the veteran was exposed any of 
the vesicant agents listed in 38 C.F.R. § 3.316.  The record 
reveals that the RO, in March 1997, submitted to NPRC a 
request for additional service personnel and medical records, 
identifying the veterans case as involving averred exposure 
to mustard gas.  NPRC responded, in May 1997, that it had no 
further records concerning the veteran and that his file may 
have been destroyed in the 1973 fire.  Also in March 1997, 
the RO submitted a request to the Commander, U.S. Army 
Chemical and Biological Defense Agency (Agency), that it 
search for evidence showing that the veteran had been exposed 
to mustard gas.  In April 1997, the Agency responded that it 
needed further information about the incident in which the 
veteran averred he was exposed to mustard gas.  The RO 
requested the information of the veteran; the veteran 
replied, submitting a statement with the necessary detail; 
and the RO submitted another request to the Agency, appending 
the veterans statement.  In January 1998, the Agency 
responded that it could locate no test report describing the 
scenario that the veteran had detailed in his statement.  
Furthermore, the Agency could not find the veterans name or 
that of his unit in any of the data it has compiled relating 
to human test participants.  Rather, the Agency stated that 
the veteran appeared to relate, in his description of events, 
the standard gas chamber training that all soldiers received 
at that time.  This training used chlorine or tear gas.  
Finally, a report of contact, dated in March 1997, indicates 
that a search by VA Compensation and Pension Service did not 
find the veterans name on the list of Navy and Army 
participants in chemical weapons testing and training.

As the evidence of record does not establish that the veteran 
was exposed to any of the vesicant agents listed under 
38 C.F.R. § 3.316, including mustard gas, during his period 
of active service, the Board is unable to extend the 
presumption of service connection for either of the veterans 
claimed disorders, squamous cell carcinoma of the skin and 
COPD, as secondary to exposure to mustard gas.  

Notwithstanding the foregoing, the United States Court of 
Appeals for the Federal Circuit has determined that the 
Veterans Dioxin and Radiation Exposure Compensation 
Standards (Radiation Compensation) Act, Pub. L. No. 98-542, § 
5, 98 Stat. 2725, 2727-29 (1984) does not preclude a veteran 
from establishing service connection with proof of actual 
direct causation.  Combee v. Brown, 34 F.3d 1039 (Fed.Cir. 
1994).  However, where the issue involves medical causation, 
competent medical evidence which indicates that the claim is 
plausible or possible is required to set forth a well-
grounded claim.  Grottveit v. Brown, 5 Vet. App. 91, 93 
(1993).  Thus, service connection may still be established 
for either squamous cell carcinoma of the skin or COPD by the 
more onerous route of showing actual causation, where all the 
evidence establishes that the veterans skin cancer or COPD 
was incurred in service.  See 38 C.F.R. § 3.303(d) (1998).

As noted above, the veteran has presented competent medical 
evidence that he has been diagnosed with squamous cell cancer 
of the skin and with COPD.  In addition, for the purpose of 
well-grounding the veterans claims, the Board accepts his 
version of events in service as he has testified, in June 
1998, before the undersigned member of the Board and, in June 
1994, before a hearing officer sitting at the local RO; and 
as he has averred in numerous statements, including his March 
1994 notice of disagreement and an additional VA Form 9, 
which the veteran submitted in March 1998.  However, the 
veteran has not submitted competent medical evidence of a 
nexus between either his currently diagnosed squamous cell 
carcinoma of the skin or his currently diagnosed COPD and any 
inservice injury or disease.

A review of the available service medical records reveals no 
complaints of or treatment for skin cancer or COPD.  His 
report of medical examination at entrance into active 
service, dated in April 1945, evidences that his skin was 
found to be normal, and that his lungs were found to be 
clear.  The veterans ears, nose, and throat were noted to be 
abnormal only in that he was found to exhibit defective 
hearing in his left ear.  His report of medical examination 
at discharge from active service, dated in April 1946, shows 
normal skin and lungs, and no ear, nose, and throat 
abnormalities.  Available service medical records reveal that 
the veteran was treated for a reaction to vaccine (typhoid or 
small pox) moderate, generalized, manifested by fever and 
backache, and for deafness, perceptive, left, secondary to 
explosion in civil life, in May 1945.  These records show the 
veteran was treated and was returned to duty later in the 
same month.  These records also show the veteran was treated 
for gastro-enteritis, acute, catarrhal, mild, cause 
undetermined, in July 1945, and that he was cured and 
returned to duty the same month.  There is nothing further.

In addition, the Board notes that there is no evidence 
available to confirm the presence of carcinoma within the 
initial post-service year, which would permit a finding of 
service incurrence of a malignant tumor on the basis of a 
statutory presumption.  See 38 U.S.C.A. §§  1101, 1112, 1113, 
1137 (West 1991); 38 C.F.R. §§  3.307, 3.309 (1998).  The 
veteran avers that his skin condition recurred continuously 
following the inservice exposure.  But, the medical evidence 
of record does not concur.  Rather, the earliest medical 
evidence of record shows that the veteran was diagnosed with 
squamous cell carcinoma of the skin in 1979, which is more 
than 33 years after the veterans discharge from active 
service.  Moreover, in his June 1998 hearing before the 
undersigned member of the Board, the veteran testified that 
the first sign of cancer he exhibited was detected by a 
dermatologist in the 60s.  He then testified that the 
condition began in the 50s.  Yet, even if the Board were to 
assume that the condition first manifested itself in 1950, 
and was diagnosed in 1960approximately four and 14 years, 
respectively, following his discharge from active service
both scenarios still fall well outside the one-year 
presumptive period allowed by the regulations.

Similarly, the veteran has averred that he has suffered from 
a lung condition continuously since the inservice exposure.  
He testified, in his June 1994 hearing before a hearing 
officer sitting at the local RO, that he was first 
hospitalized for a lung condition, pneumonia, in 1949, but 
that he had been treated for other conditions, including 
strep throat, bronchitis, and asthma-like conditions since 
his discharge from active service.  However, the medical 
record does not concur.  Rather, the earliest medical 
evidence of record shows that the veteran was first diagnosed 
with or treated for a lung condition in 1986, which is more 
than 40 years following his discharge from active service.  

The evidentiary record is devoid of any medical opinion, 
statement, or evidence linking either the veterans squamous 
cell carcinoma of the skin or his COPD to his active service.

The veteran has presented his own testimony regarding the 
cause of his squamous cell carcinoma of the skin and his 
COPD.  However, the record does not show that he is a medical 
professional, with the training and expertise to provide 
clinical findings regarding the nature and extent of his skin 
cancer, or its etiologic relationship to service or regarding 
the nature and extent of his COPD, or its etiologic 
relationship to service.  Consequently, his statements are 
credible with regard to his subjective complaints and his 
history; but they do not constitute competent medical 
evidence for the purposes of showing a nexus between current 
complaints and service.  See Espiritu v. Derwinski, 2 Vet. 
App. 492 (1992); Grottveit v. Brown, 5 Vet. App. 91 (1993).

As the veteran has presented no evidence, other than his own 
allegations, to establish a nexus between either his current 
squamous cell carcinoma of the skin or his current COPD and 
any inservice injury or disease, these claims are not well-
grounded.  38 U.S.C.A. § 5107(a); Caluza, 7 Vet. App. at 506.

Where a claim is not well-grounded, VA does not have a 
statutory duty to assist a claimant in developing facts 
pertinent to the claim.  Nevertheless, VA may be obligated 
under 38 U.S.C.A. § 5013(a) to advise the claimant of 
evidence needed to complete his application.  This obligation 
depends on the particular facts of the case and the extent to 
which VA has advised the claimant of the evidence necessary 
to be submitted with a VA benefits claim.  Robinette v. 
Brown, 8 Vet. App. 69, 77-80 (1995).  The veteran has been 
informed of the evidence necessary to make these claims well 
grounded.  Moreover, unlike Robinette, the veteran in this 
case has not put VA on notice of the existence of specific 
evidence which, if submitted, might make his claim well-
grounded.  Thus, the Board finds that VA has fulfilled its 
obligation under 38 U.S.C.A. § 5013(a).

The Board also notes that, although 38 C.F.R. § 3.316, the 
regulation governing service connection for the above 
delineated conditions as secondary to exposure to specified 
vesicant agents, also enumerated above, was effectuated July 
31, 1992, the RO did not inform the veteran of the regulation 
in its May 1994 statement of the case.  However, the Board 
itself provided notice of the new regulation in its February 
1997 Remand.  In addition, the Board notes that the veterans 
essential argument thus far has embodied the substance of 
38 C.F.R. § 3.316, i.e., full-body inservice exposure to one 
of the specified vesicant agents, in this case, mustard gas. 
Thus, the Board finds that the veteran was not prejudiced by 
the ROs failure to include the relevant regulation in its 
initial statement of the case.

Although the RO did not specifically state that it denied the 
veterans claims on the basis that they were not well 
grounded, the Board concludes that this error was not 
prejudicial to the veteran.  See Edenfield v. Brown, 8 Vet. 
App. 384 (1995) (en banc) (when the Board decision disallowed 
a claim on the merits where the Court finds the claim to be 
not well grounded, the appropriate remedy is to affirm, 
rather than vacate, the Boards decision, on the basis of 
nonprejudicial error).


ORDER

The claim for service connection for squamous cell carcinoma 
of the skin is denied.

The claim for service connection for COPD is denied.




		
	MARY GALLAGHER
	Member, Board of Veterans' Appeals

NOTICE OF APPELLATE RIGHTS:  Under 38 U.S.C.A. § 7266 (West 
1991 &  Supp. 1998), a decision of the Board of Veterans' 
Appeals granting less than the complete benefit, or benefits, 
sought on appeal is appealable to the United States Court of 
Veterans Appeals within 120 days from the date of mailing of 
notice of the decision, provided that a Notice of 
Disagreement concerning an issue which was before the Board 
was filed with the agency of original jurisdiction on or 
after November 18, 1988.  Veterans' Judicial Review Act, 
Pub. L. No. 100-687, § 402, 102 Stat. 4105, 4122 (1988).  The 
date which appears on the face of this decision constitutes 
the date of mailing and the copy of this decision which you 
have received is your notice of the action taken on your 
appeal by the Board of Veterans' Appeals.
- 2 -
